373 P.2d 259 (1962)
Frank CHASE, #66543, Petitioner,
v.
The STATE of Oklahoma and the District Court of Tulsa County, State of Oklahoma, Respondents.
No. A-13227.
Court of Criminal Appeals of Oklahoma.
July 18, 1962.
Frank Chase, #66543, McAlester, petitioner, pro se.
Mac Q. Williamson, Atty. Gen., Lewis A. Wallace, Asst. Atty. Gen., David Hall, County Atty., and Ted Flanagan, Asst. County Atty., Tulsa County, Tulsa, for respondents.
BRETT, Judge.
This is an original action by Frank Chase, #66543, for writ of mandamus, wherein he seeks to obtain an order directing the district court of Tulsa County, Oklahoma, to prepare a case made at the expense of the State.
The County Attorney of Tulsa County has filed a response to the rule to show cause issued herein.
It seems that the petitioner was found guilty by a jury of Tulsa County of the crime of conjoint robbery with fire arms, after former conviction of the crime of second degree burglary.
The jury fixed the punishment on the conviction at thirteen years in the penitentiary. On February 15, 1962 the petitioner was sentenced to the penitentiary in conformity with the jury's verdict. He gave notice of his intention to appeal to the Court of Criminal Appeals, and was granted time to perfect said appeal. In this proceeding he was represented by able counsel.
No motion for new trial was filed, however, and the time for filing such motion has long since expired. This court has repeatedly held that where motion for new *260 trial has not been filed, and no fundamental error is apparent from the pleadings, a petition for writ of mandamus to provide a case made will be denied. In re Application of Jones, Okl.Cr., 365 P.2d 833.
The petition for writ of mandamus is, accordingly, denied.
NIX, P.J., and BUSSEY, J., concur.